

Exhibit 10.12




THE WALT DISNEY COMPANY


Non-Qualified Stock Option Award Agreement




This AWARD AGREEMENT (the “Agreement”) is between you, Participant Name, and The
Walt Disney Company (“Disney”), in connection with the Non-Qualified Stock
Option Award (the “Option”) granted to you on Grant Date, by the Compensation
Committee of the Board of Directors of Disney pursuant to the terms of the 2011
Stock Incentive Plan (the “Plan”), the applicable terms and conditions of which
are incorporated herein by reference and made a part of this Agreement.


This Option gives you the opportunity to purchase #### shares of Common Stock of
The Walt Disney Company at an exercise price of $Option Price per share. The
exercise price is the average of the highest and the lowest market prices for
the Common Stock on the above grant date as determined pursuant to the Plan.


This Option may not be exercised before First Vest Date. On or after that date,
subject to your continued employment by Disney or an affiliated company (as
described further below) and to the other provisions of the Plan, you may
exercise the Option with respect to the number of shares set forth opposite the
first date below. As the subsequent dates set forth below occur, you may
exercise as to the number of shares set forth opposite those dates:


Vest Date 1; Exercise Qty 1 Shares
Vest Date 2; Exercise Qty 2 Shares
Vest Date 3; Exercise Qty 3 Shares
Vest Date 4; Exercise Qty 4 Shares


Provided your employment continues, the term of this Option is ten years from
the grant date and, therefore, expires on [insert tenth anniversary date of
grant date]. If your employment should cease prior to the date on which your
grant expires, your right to vest and exercise under the Option will be subject
to early termination as provided in Sections 6.5, 12 and 13.2 of the


1

--------------------------------------------------------------------------------




Plan. Except under certain circumstances specified in such Sections, you will
generally have the right of continued vesting and exercisability for three
months following the date of termination of your employment (such period as it
may hereinafter be extended in certain circumstances as provided below being the
“Extended Vesting and Exercisability Period”), and any shares that vest during
the Extended Vesting and Exercisability Period will be exercisable during such
period (or, under certain circumstances, for such longer period as may be
provided by the Plan).


You may exercise this Option as to all or part of the number of shares covered
by the Option which are then vested by paying the aggregate exercise price and
applicable withholding taxes on the gross gain. You will be provided with
additional information at the time of exercise about the methods available for
exercising your Option and paying your withholding taxes, in accordance with the
methods of exercising options permitted under Section 6.6 of the Plan. You are
urged to seek advice from your tax accountant or attorney when making decisions
regarding the exercise of this Option. This Option may not be transferred or
assigned.


Notwithstanding any other term or provision hereof, you agree by acceptance of
this Option that, except for certain shares (the “Tax-Available Shares”) that
may be sold to pay taxes up to the Maximum Tax Liability (as defined below) upon
an exercise of a portion of, or all of, this Option, you will hold, for not less
than twelve months from the date of exercise of this Option, shares representing
no less than [seventy-five percent (75%)]/[one hundred percent (100%)] of the
shares acquired by you (other than Tax-Available Shares) upon such exercise;
provided, however, that the foregoing obligation to hold such shares (and any
similar obligation in any non-qualified stock option award previously granted to
you) shall not be applicable at any time when you are already holding shares of
Common Stock of Disney (including any outstanding restricted stock units (with
or without performance-based vesting conditions) awarded to you by with a value
equal to at least [three][five] times your base salary as in effect at such time
(the “Disney Stock Ownership Requirement”). For purposes hereof the term
“Maximum Tax Liability” shall mean the amount calculated by multiplying total
income recognized, as reported by Disney for Federal income tax purposes, upon
an exercise of this Option, by a percentage determined as follows:




2

--------------------------------------------------------------------------------




FR + SR (100-FR) + MR


where:


FR = the highest Federal income tax rate in effect at time of exercise of the
Option;


SR = the highest state income tax rate, if any, in effect at the time of
exercise of the Option in the state where your principle Disney office is
located; and


MR = the Medicare tax rate in effect at time of exercise of the Option.


The number of whole shares acquired upon any exercise of the Options that may be
sold to discharge the Maximum Tax Liability shall be determined by dividing the
Maximum Tax Liability by the fair market value (as defined in Section 2 of the
Plan) of one share of Disney common stock on the date of exercise of the Option
and disregarding any fractional amount resulting from such calculation.


For the purposes hereof, your commitment to hold the percentage of shares
referred to above for not less than twelve months unless you are already in
compliance with the Disney Stock Ownership Requirement shall constitute an
undertaking by you not to sell, transfer, pledge, encumber, assign or otherwise
dispose of, except for certain transfers to “family members” and certain others
permitted with the prior approval of the Committee pursuant to Section 6.7 of
the Plan, any of such shares during such period.


If you are employed pursuant to an employment agreement with Disney, any
provisions thereof relating to the effect of a termination of your employment
upon your rights with respect to this Option, including, without limitation, any
provision regarding acceleration of this Option, shall be fully applicable and
shall supersede the provisions hereof relating to the same subject matter, but
in no event shall the restriction on sale of shares acquired upon the exercise
of this Option referred herein apply after any termination of your employment
with Disney.




3

--------------------------------------------------------------------------------




In the event that your employment with Disney or an Affiliate thereof terminates
for any reason other than death, disability, or “cause” (as further provided in
the Plan) at a time when (i) you have attained the age of sixty and have
completed at least ten consecutive Service Years (as hereinafter defined) and
(ii) at least one year has passed since the Grant Date of this Option, then
notwithstanding any other term or provision hereof, the Extended Vesting and
Exercisability Period shall continue until the earlier of five years from the
date of termination of your employment or the expiration date of this Option as
provided above; provided, however, that in the event of your death during such
period, all remaining unvested Tranches of this Option shall vest immediately
upon such event and thereafter all remaining unexercised Tranches (or portions
thereof) of this Option shall be exercisable until the earlier of the expiration
of 18 months from date of death or the expiration date of this Option. For
purposes of the foregoing, “Service Year” shall mean any calendar year during
which you have been continuously employed by Disney or an Affiliate thereof for
the entire calendar year. In determining the total number of consecutive Service
Years that you have been so employed, the Company shall apply such rules
regarding the bridging of service as the Committee may adopt from time to time.


Notwithstanding any other term or provision hereof, if you are employed pursuant
to an employment agreement with Disney or an Affiliate which provides under
certain circumstances for the continued vesting and/or exercisability of this
Option in the event of the termination of such employment agreement prior to its
scheduled expiration date (a “Contractual Extension Provision”), then, except as
otherwise expressly provided in such employment agreement, (i) this Option shall
be interpreted and applied in all respects to have the same effect as if you had
remained continuously employed by Disney or an Affiliate thereof from the Grant
Date of this Option through the scheduled expiration date of such employment
agreement and (ii) the date of termination of your employment for all purposes
hereunder shall be deemed to be the scheduled expiration date of such employment
agreement.


Solely for purposes of (i) determining whether, and to what extent, the
Participant shall have become eligible to exercise all or any portion of this
Option and (ii) determining the period during which any vested portion of this
Option remains exercisable following termination of the Participant’s
employment, the Participant shall be deemed to have continued in employment


4

--------------------------------------------------------------------------------




(without duplication of any service credit afforded with respect to a
Contractual Extension Provision, as defined below) with Disney or an Affiliate
during any period for which the Company provides Participant pay in lieu of
notice in connection with The Worker Adjustment and Retraining Notification Act,
as currently in effect and as the same may be amended from time to time, or any
successor statute thereto or any comparable provision of state, local or foreign
law applicable to the Participant.


You expressly authorize and consent to the collection, possession, use,
retention and transfer of your personal data, whether in electronic or other
form, by and among Disney, its Affiliates, third-party administrator(s) and
other possible recipients, in each case for the exclusive purpose of
implementing, administering, facilitating and/or managing your Awards under, and
participation in, the Plan. Such personal data may include, without limitation,
your name, home address and telephone number, date of birth, Social Security
Number, social insurance number or other identification number, salary,
nationality, job title and other job-related information, tax information, the
number of Disney shares held or sold by you, and the details of all Awards
(including any information contained in this Award and all Award-related
materials) granted to you, whether exercised, unexercised, vested, unvested,
cancelled or outstanding (“Data”). You acknowledge, understand and agree that
Data will be transferred to Merrill Lynch, which is assisting Disney with the
implementation, administration and management of the Plan, and/or to such other
third-party plan administrator(s) and/or recipients as may be selected by Disney
in the future. You understand that one or more of the administrators or
recipients of Data may be located in countries other than the country of your
current residence, and that such other countries may have data privacy laws and
protections different from, and less protective than, the laws and protections
of the country of your current residence, the Member States of the European
Union or any other country to which you may be at any time relocated.




5